Action to recover damages for personal injuries and for loss of services. Defendant appeals from an order denying its motion to take the deposition of a witness without the State upon interrogatories and to stay the trial pending its return. Order reversed on the law and the facts, without costs, and the motion granted, without costs, upon condition that within five days from the date of this decision the appellant pay to respondents the sum of fifty dollars for expenses; and upon the further condition that the deposition be taken and filed by February 1, 1944; and pending the filing of the deposition the trial of the action is stayed. If the foregoing conditions be not complied with, the order is affirmed, without costs. The deposition shall be taken upon interrogatories and cross-interrogatories, and respondents shall have the right to cross-examine the witness orally at the appellant’s expense, for which purpose the above allowance of fifty dollars is provided. The learned Special Term erred in refusing to permit the deposition to be taken and to stay the trial pending its return. Settle order on notice within five days from the date of this decision. Close, P. J., Hagarty, Carswell, Adel and Taylor, JJ., concur.